



COURT OF APPEAL FOR ONTARIO

CITATION: McPeake v. Cadesky & Associates, 2018 ONCA 500

DATE: 20180530

DOCKET: C64486 & C64487

Juriansz, Benotto and Fairburn JJ.A.

BETWEEN

Barry McPeake

Plaintiff

and

Cadesky & Associates and Barry Seltzer

Defendants (Appellants/Cross-respondents)

and

George Jones

Third Party (Respondent/Cross-appellant)

Geoffrey D.E. Adair, for the cross-appellant George
    Jones

Sandra E. Dawe, for the cross-respondent Cadesky &
    Associates

Alfred J. Esterbauer and Sydney Hodge, for the
    cross-respondent Barry Seltzer

Yan David Payne and Karen J. Sanchez, for Barry McPeake

Heard: May 29, 2018

On appeal from the judgment of Justice Robyn M. Ryan Bell
    of the Superior Court of Justice, dated September 27, 2017, with reasons
    reported at 2017 ONSC 5705.

APPEAL BOOK ENDORSEMENT

[1]

The cross-appeal is abandoned. Costs fixed in the amount of $3,750.00
    for each of the cross-respondents.


